COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-360-CV

  
MACKY 
GENE HODGES, INDEPENDENT                                   APPELLANT
CO-EXECUTOR 
OF THE ESTATE OF MAXIE
ESTELLE 
SHORT WATSON
  
V.
  
JOE 
H. MORGAN, INDIVIDUALLY                                               APPELLEE
  
----------
FROM 
PROBATE COURT NO. 2 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss Appeal.” It is the court's 
opinion that the motion should be granted; therefore, we dismiss the appeal. See 
TEX. R. APP. 
P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
 

                                                                  PER 
CURIAM


PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: 
JANUARY 22, 2004
 

 
NOTES
1. 
See Tex. R. App. P. 47.4.